UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 February 5, 2014 Date of Report (Date of Earliest Event Reported) COMM 2013-CCRE6 Mortgage Trust (Exact name of issuing entity) German American Capital Corporation (Exact name of sponsor as specified in its charter) Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Deutsche Mortgage & Asset Receiving Corporation (Exact name of registrant as specified in its charter) New York 333-184376-02 Lower Tier REMIC 46-2101515 Upper Tier REMIC 46-2521065 Rochester HPML REMIC 46-2532128 Grantor Trust 46-6738179 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation or organization of the issuing entity) File Number of issuing entity) Identification No.) 1761 East St. Andrew Place Santa Ana CA (Address of principal executive offices of the issuing entity) (212) 250-2500 Registrant’s telephone number, including area code Former name or former address, if changed since last report:Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On March 7, 2013, Deutsche Mortgage & Asset Receiving Corporation (the “Registrant”) caused the issuance, pursuant to a Pooling and Servicing Agreement, dated as of March1, 2013 (the “Pooling and Servicing Agreement”), among the Registrant, as depositor, Wells Fargo Bank, National Association, as master servicer, Wells Fargo Bank, National Association, as special servicer, Park Bridge Lender Services LLC, as operating advisor, U.S. Bank National Association, as trustee, and Deutsche Bank Trust Company Americas, as certificate administrator, paying agent and custodian, of COMM 2013-CCRE6 Mortgage Trust Commercial Mortgage Pass-Through Certificates (the “Certificates”). The Certificates represent, in the aggregate, the entire beneficial ownership in the COMM 2013-CCRE6 Mortgage Trust (the “Issuing Entity”), a common law trust fund formed under the laws of the State of New York pursuant to the Pooling and Servicing Agreement.The assets of the Issuing Entity consist primarily of 48 fixed-rate mortgage loans (the “Mortgage Loans”) secured by first liens on 80 commercial, multifamily and manufactured housing community properties. The Mortgage Loans identified as “540 West Madison Street” and “Moffett Towers” on Exhibit B to the Pooling and Servicing Agreement (each a “Non-Serviced Mortgage Loan”), which are assets of the Issuing Entity, are each part of a loan combination (each a “Non-ServicedLoan Combination”) that includes the Non-Serviced Mortgage Loan and one or more other pari passu loans which are not assets of the Issuing Entity (the “Non-Serviced Pari Passu Companion Loans”).The Non-Serviced Loan Combinations, including the Non-Serviced Mortgage Loans, are being serviced and administered under the pooling and servicing agreement, dated as of January 1, 2013 (the “LC6 Pooling and Servicing Agreement”), among the Registrant, as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Rialto Capital Advisors, LLC, as special servicer, Park Bridge Lender Services LLC, as operating advisor, Wells Fargo Bank, National Association, as trustee, and Wells Fargo Bank, National Association, as certificate administrator, paying agent and custodian relating to the COMM 2013-LC6 Mortgage Trust securitization transaction into which the Non-Serviced Pari Passu Companion Loans were deposited.The LC6 Pooling and Servicing Agreement is attached hereto as Exhibit 4.1. As disclosed in the Prospectus Supplement filed by the Issuing Entity pursuant to Rule 424(b)(5) with respect to the Certificates on March 7, 2013 (the “Prospectus Supplement”),the terms and conditions of the LC6 Pooling and Servicing Agreement applicable to the servicing of the Non-Serviced Mortgage Loans are substantially similar (except as noted in the Prospectus Supplement) to the terms and conditions of the Pooling and Servicing Agreement, as described under “The Pooling and Servicing Agreement” in the Prospectus Supplement, applicable to the servicing of the Mortgage Loans (other than the Non-Serviced Mortgage Loans). Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 4.1 Pooling and Servicing Agreement, dated as of January 1, 2013, among Deutsche Mortgage & Asset Receiving Corporation, as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Rialto Capital Advisors, LLC, as special servicer, Park Bridge Lender Services LLC, as operating advisor, Wells Fargo Bank, National Association, as trustee, and Wells Fargo Bank, National Association, as certificate administrator, paying agent and custodian relating to the COMM 2013-LC6 Mortgage Trust Commercial Mortgage Pass-Through Certificates. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION Registrant February 5, 2014 By: /s/ Helaine Kaplan Name: Helaine Kaplan Title: President By: /s/ Natalie Grainger Name: Natalie Grainger Title: Vice President INDEX TO EXHIBITS Item601(a) of Regulation S-K Exhibit No. Description Paper (P) or Electronic (E) Pooling and Servicing Agreement, dated as of January 1, 2013, among Deutsche Mortgage & Asset Receiving Corporation, as depositor, Midland Loan Services, a Division of PNC Bank, National Association, as master servicer, Rialto Capital Advisors, LLC, as special servicer, Park Bridge Lender Services LLC, as operating advisor, Wells Fargo Bank, National Association, as trustee, and Wells Fargo Bank, National Association, as certificate administrator, paying agent and custodian relating to the COMM 2013-LC6 Mortgage Trust Commercial Mortgage Pass-Through Certificates. (E)
